Case 9:18-cv-80176-BB Document 159-3 Entered on FLSD Docket 04/28/2019 Page 1 of 5




                      EXHIBIT 3
4/25/2019
        Case                          Title Abbreviations
                  9:18-cv-80176-BB Document     159-3- Division of Corporations
                                                          Entered     on FLSD   - Florida Department
                                                                                       Docket        of State
                                                                                                  04/28/2019  Page 2 of 5




                       Para español, seleccione de la lista                        Select Language     Powered by    Translate 

                    Department of State / Division of Corporations / Search Records /
                    Search Guides / Corporation Records / Title Abbreviations


                    Title Abbreviations
                             The “title” ﬁeld for corporations and limited liability companies are listed as
                              abbreviations.
                             This list is not comprehensive. Other abbreviations may be used that are not
                              identiﬁed here.
                             One person may serve in multiple capacities.
                                  Each role designation is indicated with an abbreviation.
                                  Example: PDST for an individual serving as the President, Director,

                                     Secretary, and Treasurer.
                             We do not recommend using titles meant for any other business type other
                              than your own.
                                  Example: MGR is abbreviated for Manager in a limited liability

                                     company.
                                  MGR should not be used for a corporation.




                        ABBREVIATION                 DEFINITION


                        A                            Administrator
                                                     Apostile1
                                                     Assistant (when used with another title, such as “AV” for
                                                     Assistant Vice President)




https://dos.myﬂorida.com/sunbiz/search/guides/corporation-records/title-abbreviations/                                             1/4
4/25/2019
        Case                          Title Abbreviations
                  9:18-cv-80176-BB Document     159-3- Division of Corporations
                                                          Entered     on FLSD   - Florida Department
                                                                                       Docket        of State
                                                                                                  04/28/2019  Page 3 of 5




                        ABBREVIATION                 DEFINITION


                        AMBR                         Authorized Member

                        AP                           Authorized Person

                        AR                           Authorized Representative

                        B                            Bishop1
                                                     Bookkeeper
                                                     Brother1

                        C                            Cashier
                                                     Chairman
                                                     Chief
                                                     Colonel
                                                     Commander
                                                     Commodore
                                                     Controller/Comptroller

                        CEO                          Chief Executive Ofﬁcer

                        D                            Deacon1
                                                     Director

                        E                            Elder1

                        F                            Father1

                        G                            General

                        L                            Limited

                        M                            Manager
                                                     Missionary

                        MGR                          Manager

                        O                            Ofﬁcer
                                                     Overseer




https://dos.myﬂorida.com/sunbiz/search/guides/corporation-records/title-abbreviations/                                      2/4
4/25/2019
        Case                          Title Abbreviations
                  9:18-cv-80176-BB Document     159-3- Division of Corporations
                                                          Entered     on FLSD   - Florida Department
                                                                                       Docket        of State
                                                                                                  04/28/2019  Page 4 of 5




                          ABBREVIATION               DEFINITION


                          P                          President
                                                     Pastor1
                                                     Preacher1
                                                     Presider
                                                     Priest1


                          Q                          Quarter Master

                          R                          Receiver
                                                     Referee

                          S                          Secretary
                                                     Sergeant at Arms
                                                     Sister1

                          T                          Treasurer
                                                     Trustee

                          V                          Vice President


                       
                      1Theseabbreviations may be found with some non-proﬁt corporations, such as
                      churches.




                                                       Ron DeSantis, Governor
                                                       Laurel M. Lee, Secretary of State
                                                       Under Florida law, e-mail addresses are public records. If you do
                                                       not want your e-mail address released in response to a public
                                                       records request, do not send electronic mail to this entity. Instead,
                                                       contact this ofﬁce by phone or in writing.




https://dos.myﬂorida.com/sunbiz/search/guides/corporation-records/title-abbreviations/                                         3/4
4/25/2019
        Case                          Title Abbreviations
                  9:18-cv-80176-BB Document     159-3- Division of Corporations
                                                          Entered     on FLSD   - Florida Department
                                                                                       Docket        of State
                                                                                                  04/28/2019  Page 5 of 5



                        Copyright (/copyright/) © 2019 State of Florida, Florida Department of State.


                         Florida Department of State
                         Phone: 850.245.6000
                         Clifton Building
                         2661 Executive Center Circle
                         Tallahassee, FL 32301




https://dos.myﬂorida.com/sunbiz/search/guides/corporation-records/title-abbreviations/                                      4/4
